COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                                             ORDER

Appellate case name:            ART FM SPC and Assured Risk Transfer LLC v. Gary Holley,
                                Mike Heidt, Jeremy Counahan, Carl (Eric) Dowden, Herb
                                Cattee, Art Regehr, Allejandro Banda, Gary Campbell, Jason
                                Crouch, Aaron Medina, Nick Median, Oklahoma Rig
                                Fabricators, LLC, and 66 Oilfield Services;
and
                                East African Drilling, Ltd. a/k/a East Africa Drilling, Ltd. v.
                                Gary Holley, Mike Heidt, Jeremy Counahan, Carl (Eric)
                                Dowden, Herb Cattee, Art Regehr, Allejandro Banda, Gary
                                Campbell, Jason Crouch, Aaron Medina, Nick Median,
                                Oklahoma Rig Fabricators, LLC, and 66 Oilfield Services

Appellate case number:          01-16-00192-CV

Trial court case number:        2015-58376

Trial court:                    215th District Court of Harris County

        This appeal was stayed pursuant to suggestions of bankruptcy, filed in this Court on
March 28, 2016, stating that appellant, East African Drilling, Ltd. a/k/a East Africa Drilling,
Ltd., had filed a petition for relief under Chapter 11 of Title 11, United States Code, in Case 16-
31447, in the United States Bankruptcy Court for the Southern District of Texas. See TEX. R.
APP. P. 8.2; see also 11 U.S.C. § 362(a) (automatic stay in bankruptcy). On June 8, 2016,
appellees notified this Court that, on June 2, 2016, the bankruptcy court signed an order
dismissing the case with prejudice. Accordingly, we reinstate the case on the Court’s docket.
See TEX. R. APP. P. 8.3(a).

       The clerk’s record, received in this Court on June 21, 2016, is deemed filed as of the
date of this order. See TEX. R. APP. P. 8.2.

      The reporter’s record is due to be filed within 30 days of the date of this order. See
TEX. R. APP. P. 35.3(c).
       It is so ORDERED.

Judge’s signature:    /s/ Terry Jennings
                      

Date: June 23, 2016